Winslow, J.
A motion for rehearing is made in this case, and will be briefly considered.
In the former opinion it was held that each parcel of land was sold for an illegal excess of fifty cents, of which twenty-five cents was composed of an authorized printer’s fee for publication of the notice of sale, and twenty-five cents for a certificate fee. The inclusion of the printer’s fee was held illegal because the affidavits of publication were not transmitted or filed within six days after the last publication of the notice as required by sec. 1132, Stats. 1898, and consequently the printer was entitled to no fee. We are strongly urged to reconsider this holding on the ground that the affidavits were in fact filed within the required time. This claim is based on the contention that the words “last publication,” in the section, should be construed as meaning the last completed week of publication, and not the last issuance of the paper containing the notice. The statute says that the printer shall receive no pay unless the affidavit is transmitted within six days after the “last publication” of the statement and notice. We cannot agree with appellant’s contention. The purpose of this strict requirement is unquestionably to make it sure that the proof of proper publication shall be in the bands of the treasurer before the sale takes place, and before the filing of all the papers with the county clerk under sec. 1141. Tbe sale must take place on the third Tuesday in May (Id. sec. 11§0), and the publication is to be made for four successive weeks prior to that day. Tbe full *357period of twenty-eight days from the date of the first publication must expire before the day of sale, and that period may expire on the day before the sale, but generally expires less than six days preceding the day of sale. Thus if the affidavit were not required to be transmitted until six days after the completed period of twenty-eight days, it would frequently fail to be in the hands of the treasurer before the sale, and the treasurer could not transmit it to the clerk with the statement of the sale and the other papers immediately after the sale, as he is required to do by sec. 1141. These considerations seem to us to demonstrate quite conclusively that the words “last publication,” in sec. 1130, should be taken in their natural and ordinary sense, as referring to the last issue of the paper in which the statement and notice were legally published, and not to the completed period of publication.
As to the certificate fee, however, which was included in the amount of each sale, we are satisfied that the former ruling should be overruled. While it is certain that the statute •does not contemplate that the certificate fee shall be included in the sum for which the lands are actually sold, it does provide that a certificate fee of twenty-five cents shall be added to the amount of the sale, and paid by the purchaser. Now, if it be a fact that a separate certificate issues to the purchaser upon each parcel sold, it makes no difference to the owner whether the fee be included within the amount for which the lands were sold, or be added to the amount after-wards. In either event, the owner, upon redemption, will have to pay the same sum. The former ruling was based on the fact that the form of certificate prescribed by sec. 1140 shows that several parcels sold to the same person might be legally included in the same certificate, and in such case there would only be one certificate fee for perhaps a large number of parcels. We are convinced, however, that, while this course is permissible, the natural course is to issue a separate certificate upon each parcel sold. Such is the more con*358venient course of the county officers and for the certificate holder, because then, in case of redemption of a single parcel, the holder may, under sec. 1168, receive his redemption moneys upon surrender of the certificate covering that particular parcel, and this is undoubtedly the course contemplated upon redemption by the last-named section. Assuming that this is the custom almost, if not quite, universally pursued, we recede from the position taken in the former opinion, and hold that the inclusion of the certificate fee in the sum for which the lands were sold is an immaterial irregularity, not prejudicial, and hence not ground for setting aside the certificate.
Finally our attention is called to the fact that one assignment of error was overlooked in the former opinion. The court made a conditional order for judgment under sec. 3087, Stats. 1898, by which the plaintiff was required to pay into court for the use of the defendant within ninety days the aggregate sum for which the lands were sold, less the sum of twenty-five cents on each sale of each parcel. It is claimed by the appellant that under the section in question the plaintiff should have been required to pay into court the whole sum for which the lands were sold, including the twenty-five cents excess on each parcel. To this the respondent replies that it would be paradoxical to require the plaintiff to pay a sum which could not be legally imposed as a tax. The wording of the statute certainly justifies the appellant’s contention. Sec. 3087, Stats. 1898. It provides that the court shall order the plaintiff to pay “the amount for which the land was sold,”' with interest, etc. This section was held constitutional in Wis. Cent. R. Co. v. Wis. R. L. Co. 71 Wis. 94, 36 N. W. 837, though the point now urged was not there involved. While there are quite persuasive reasons against the policy of a statute requiring the owner to pay sums in excess of legal taxes as a condition of relief, we have not been able to see that a statute with such requirements is beyond the power of *359the legislature to enact. The legislature doubtless could have made the deed conclusive proof, so far as mere irregularities are concerned, of the validity of the sale; and it is difficult to see why, if they may cut off the owner entirely, they may not impose a condition on relief like the present. Ch. 503, Laws of 1852; Huey v. Van Wie, 23 Wis. 613. We hold that the positive requirement must be followed, and hence that there was error in not requiring the whole sum for which the lands were sold to be deposited in court as a condition of relief.
By the Court. — The motion .for a rehearing is denied, without costs. The judgment of affirmance in this court is vacated, the judgment appealed from is reversed, and the action is remanded, with directions to ascertain the additional amount necessary to be deposited by the plaintiff in order to entitle him to judgment, and to fix some reasonable .time within which the same may be paid, and upon payment of the same to render judgment for the plaintiff, and in default of such payment to render judgment for the defendant.